Citation Nr: 0813283	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1963 until May 1970.  
The veteran died in April 2000.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  The Board notes that the claims folder 
was subsequently transferred to the Waco, Texas RO.

The appellant presented testimony at a personal hearing in 
September 2005 at the RO before a Decision Review Officer 
(DRO).  A copy of the hearing transcript was placed in the 
claims folder. 

The appellant also requested a hearing before the Board in 
January 2007 and one was scheduled.  However, in a June 2007 
Personal Appearance Verification Form, the appellant stated 
that she wished to cancel her hearing request.  


FINDINGS OF FACT

1.	The veteran died on April [redacted], 2000; the death record lists 
the immediate cause of death as a myocardial infraction, due 
to morbid obesity.  

2.	At the time of the veteran's death, service connection had 
been established for lumbosacral strain, impairment of the 
knee, and post-traumatic stress disorder (PTSD). 

3.	The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death, nor is there 
competent medical evidence establishing that the cause of his 
death was incurred or aggravated in service.    


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1133, 1310 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, August 2003 and September 2003 letters from the 
AOJ to the appellant satisfied VA's duty to notify.  The 
letters informed her of what evidence was necessary to 
establish entitlement to the benefit she claimed and advised 
the appellant of her and VA's respective duties for obtaining 
evidence.  She was told what VA had done to help her claim 
and also what she could do to assist.  In addition, the 
appellant was informed of where to send any other information 
or evidence and what the evidence had to show to establish 
entitlement.  Notably, these letters did not inform the 
appellant that a disability rating and effective date would 
be assigned in the event she was awarded the benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  

Recently, the Court expanded the VCAA's notice requirements 
for a claim for dependency and indemnity compensation (DIC) 
benefits.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the 
Court stated that where the veteran was service-connected for 
any disability during his lifetime, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The first 
two notice elements listed in Hupp were not provided in the 
VCAA letters noted above that were issued to the appellant.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  The Federal 
Circuit held that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the court, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.


In this case, the Board finds that the above noted errors in 
notice did not affect the essential fairness of the 
adjudication.  With regard to the requirements of 
Dingess/Hartman, as service connection is denied in this 
case, VA's failure to provide this notice is not prejudicial 
to the appellant.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim does not 
prejudice the appellant.  Moreover, with regard to the claim 
for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1310, the record reflects that the appellant has submitted 
all the information she has and that VA has all relevant 
evidence, as discussed below.  See August 2006 statement in 
support of claim.  Moreover, a review of the transcript of 
the appellant's September 2005 personal hearings shows that 
she was fully aware of the veteran's service connected 
conditions at the time or his death, and that she had actual 
knowledge of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  She argued, in pertinent part, that she 
believed that the stress of the veteran's PTSD caused him to 
have or made him more susceptible to a heart attack.  The 
Board therefore finds that the purpose of notice was not 
frustrated in this case, and the appellant is not prejudiced 
by the Board continuing with adjudication.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains reports of VA and private 
post-service examinations.  Additionally, the appellant's 
statements in support of her appeal are affiliated with the 
claims folder.  It is noted that portions of the veteran's 
claims folder, to include his service medical records, are 
unavailable.  In such circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (finding 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

A review of the record indicates that in June 2003, following 
the appellant's filing of this claim, the Muskogee RO 
instituted a search for the veteran's original claims folder.  
Unable to locate the veteran's folder at the RO, a request 
for the folder was sent to the Records Management Center 
(RMC) in St. Louis.  A response received in July 2003 stated 
that the claims file was not located at the RMC.  An 
additional request was made to the RMC that a missing folder 
search be conducted.  The RMC's reply indicated that the 
record was not found and instructed the RO to rebuild the 
veteran's folder.  In rebuilding the veteran's claims folder, 
a letter was sent to the appellant in September 2003 
requesting she send in any service medical records she may 
have in her possession.  However, no evidence was received in 
response.  In addition, a request for the veteran's service 
medical records was sent to the National Personnel Records 
Center (NPRC) in September 2003.  The NPRC's records, 
however, indicated that the veteran's service medical records 
were furnished to the Wichita RO in 1977, and thus were not 
to be found at the NPRC.  

A VA opinion has not been obtained to address the issue of 
service connection for the cause of the veteran's death.  In 
this regard, the Board's attention is drawn to a recent 
decision from the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  In Delarosa v. Peake, No. 2007-
7108 (Fed. Cir. Jan. 31, 2008), the Federal Circuit held that 
VA's duty to obtain a medical opinion under 38 U.S.C. 
§ 5103A(d) does not apply to a DIC claim, as the 
applicability of this provision is explicitly limited to 
claims for disability compensation.  Moreover, the Board 
notes that 38 U.S.C. § 5103A(a) does not always require VA to 
assist the claimant in obtaining a medical opinion or 
examination.  Under section 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no evidence that the veteran's cardiovascular 
disability had its onset in service or within one year of 
service discharge and there is no competent evidence 
suggesting a link between the veteran's cardiovascular 
disability and his active service or a service connected 
disability.  Thus, notwithstanding the fact that VA had no 
obligation to obtain a medical opinion, the Board finds there 
was no basis to obtain one.

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Legal Criteria 

According to VA law and regulation, service connection may be 
granted for a disability resulting from an injury incurred or 
a disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133; 38 
C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R.  § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).
In addition, medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).  When it is determined that a 
veteran's death was service-connected, his surviving spouse 
is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002).  

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's April 2000 death from a myocardial 
infraction was related to his service-connected PTSD.  
Specifically, the appellant argues that the veteran's PTSD 
increased his stress level and led to a heart attack.  

The Board notes that the record does not indicate, nor does 
the appellant so claim, that the veteran's myocardial 
infarction or the underlying heart disability (hypertension 
and coronary artery disease) was incurred in or aggravated by 
service.  While the veteran's service medical records are 
absent, the record does contain extensive post-service 
treatment at VA Medical Centers in Lawton and Oklahoma City, 
Oklahoma, as well as at Comanche County Memorial Hospital in 
Lawton, Oklahoma.  The first notation of any cardiac disorder 
is found in March 1992, wherein the veteran complained of 
chest pains.  August 1993 records note that the veteran 
occasionally used nitroglycerin, and in April 1994 the 
veteran stated that he had only taken 2 nitroglycerin tablets 
since his last appointment.  The veteran informed an examiner 
in November 1997 that he had not worked since 1992 due to a 
heart condition.  Further, the Board notes that the appellant 
testified at her RO hearing that the veteran had been taking 
nitroglycerine tablets for 'at least two or three years' 
before he passed away.  See September 2005 Transcript, p. 4.  
However, the record is absent of any other discussion, save a 
noted history of hypertension, of a cardiac disorder until 
the veteran's admission to Comanche Memorial in April 2000, 
shortly before his death.  The earliest record of the 
veteran's cardiac symptoms therefore is 1992, which is 
roughly 21 years after his discharge from service.  Again, 
the appellant does not argue to the contrary.

In sum, the evidence does not reflect that the veteran's 
cardiovascular disability was incurred in or aggravated by 
service.  The Board further notes that there is no medical 
evidence established that a cardiovascular disease manifested 
to a degree of 10 percent or more within 1 years of discharge 
from service.  See 38 C.F.R. § 3.307(a)(3).  Thus, the 
veteran's disorder cannot be presumed to have been incurred 
or aggravated by active service.  The appellant therefore 
needs to present evidence that the links veteran's 
cardiovascular disability to service or a service connected 
disability.  

At the time of his death, the veteran was service connected 
for the following: lumbosacral strain (10 percent), 
impairment of the knee (20 percent), and PTSD (50 percent).  
There is no medical opinion on file concerning the cause of 
death indicating that the veteran's death was due to any of 
these service-connected disabilities.  Rather, the veteran's 
death certificate lists the cause of death as myocardial 
infraction, due to morbid obesity.  PTSD and bowel 
obstruction were listed as "other significant medical 
conditions (no directly contributing to death)". The record 
of death notes that the veteran was admitted for treatment of 
acute respiratory arrest, aspiration, and intestinal 
obstruction.  See April 2000 Record of Death.  Furthermore, 
the veteran's treating physician noted a history of 
incisional hernia, status post-gastric stapling, PTSD, 
arthritis and morbid obesity.  See April 2000 Code Blue 
Summary.  However, in his assessment of the veteran's 
condition, the physician noted a fatal myocardial infarction, 
intestinal obstruction with probable aspiration, and acute 
respiratory arrest with morbid obesity.  No findings were 
made that the veteran's service-connected PTSD contributed to 
his hospital admittance or his death.  

The Board notes that service connection had not been 
established at the time of the veteran's death for the 
immediate cause (myocardial infraction - cardiovascular 
disability) or the underlying cause, morbid obesity.  In this 
regard, there are numerous notations throughout the record 
that describe the debilitating effect that the veteran's 
obesity had on his physical health.  There is also no medical 
evidence of record finding that the veteran's service-
connected disabilities were either a  principle or a 
contributory cause of death.  On the contrary, as discussed 
above, the certificate of death specifically indicated that 
the veteran's PTSD, while a significant medical condition, 
did not contribute to his death.  Finally, there is no 
competent evidence that a service-connected disability aided 
or lent assistance to the production of death or affected 
vital organs to an extent that rendered the veteran less 
capable of resisting the effects of other disease or injury 
primarily causing death.  

The only evidence that the appellant has submitted that 
supports her claim is her own statements, asserting that the 
veteran's service-connected PTSD caused or contributed to his 
death.  The Board acknowledges the appellant's assertions set 
forth in statements submitted in support of her claim.  
However, she, as a lay person with no medical expertise or 
training, is not competent to comment on the presence or 
etiology of, a medical disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Her statements and opinions 
therefore do not establish the required evidence needed, that 
is, a nexus between the veteran's service-connected PTSD and 
his death.  As such, the Board finds that the preponderance 
of the evidence in this case falls against the claimant, 
making the benefit of the doubt rule inapplicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


